IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50247
                           Summary Calendar



MACK B. YATES,

                                           Plaintiff-Appellant,

versus

DAVID MOYA, Etc., ET AL

                                           Defendants,


FRED TADLOCK, Sergeant;
JASON SHELTON,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-96-CV-188
                        - - - - - - - - - -
                           July 12, 2000

Before JOLLY, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mack B. Yates, federal prisoner #353752, has filed a motion

to proceed in forma pauperis (IFP) in his appeal of the jury

verdict denying relief on his 42 U.S.C. § 1983 complaint.    By

moving for IFP, Yates is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.     See Baugh v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-50247
                               -2-

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).   Because Yates’ appeal

presents no nonfrivolous appellate issues, his motion is DENIED,

and the appeal is DISMISSED.   See Baugh, 117 F.3d at 202 and

n.24; 5th Cir. R. 42.2.